         Case 1:19-cv-00099-RKE Document 52                Filed 04/27/21      Page 1 of 1




May 27, 2021

J. David Park, Esq.
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue, NW
Washington, DC 20001-3743

Elizabeth A. Speck, Esq.
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20044

Thomas M. Beline, Esq.
Cassidy Levy Kent (USA) LLP
900 19th Street, NW
Suite 400
Washington, DC 20006-2110

                Re:    Hyundai Steel Co. v. United States
                       Consol. Court No. 19-00099

Dear Counsel:

        It is my intention to issue a public version of the opinion in the above-captioned case in the
near future. Previously identified confidential information is enclosed in double brackets. I do not
believe that this information needs to remain confidential.

       Please review the text of the opinion and inform the court by May 4, 2021, in writing,
whether or not any of the bracketed information should remain confidential. If you believe it should
remain confidential, please state the basis for your belief. In addition, please notify the court
whether any other (i.e., non-bracketed) information in the opinion is confidential and should be
redacted in the public version.

                                                              Very truly yours,

                                                              /s/ Richard K. Eaton
                                                                     Judge
cc: Casey Cheevers, Case Manager
